Exhibit 10.2

 

EXECUTION VERSION

 

AMENDMENT NO. 3
TO SECOND MASTER REPURCHASE AGREEMENT

 

Amendment No. 3, dated as of April 27, 2006 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), FIELDSTONE MORTGAGE
COMPANY (a “Seller”) and FIELDSTONE INVESTMENT CORPORATION (a “Seller” and,
together with Fieldstone Mortgage Company, the “Sellers”).

 

RECITALS

 

The Buyer and the Sellers are parties to that certain Second Amended and
Restated Master Repurchase Agreement, dated as of March 31, 2005, as amended by
that certain Amendment No. 1 to Second Master Repurchase Agreement, dated as of
October 19, 2005 and Amendment No. 2 to Second Master Repurchase Agreement,
dated as of February 22, 2006 (as the same may have been amended and
supplemented from time to time, the “Existing Repurchase Agreement” and as
amended by this Amendment, the “Repurchase Agreement”). Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Existing Repurchase Agreement.

 

The Buyer and the Sellers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

 

Accordingly, the Buyer and the Sellers hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

 


SECTION 1.                                DEFINITIONS. (A)  SECTION 2 OF THE
REPURCHASE AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITIONS OF “MARKET
VALUE,” “MAXIMUM AGGREGATE PURCHASE PRICE,” “MORTGAGE LOAN,” “PAR PERCENTAGE,”
“PRICING RATE,” “PURCHASE PRICE,” “PURCHASE PRICE PERCENTAGE,” “REPURCHASE
DATE,” AND “TERMINATION DATE” IN THEIR ENTIRETY AND REPLACING THE SAME WITH THE
FOLLOWING:


 

1.1                                 ““Market Value” means, with respect to any
Purchased Mortgage Loan as of any date, the whole-loan servicing released fair
market value of such Purchased Mortgage Loan on such date as determined by Buyer
(or an Affiliate thereof) in its good faith discretion. Without limiting the
generality of the foregoing, each Seller acknowledges that the Market Value of a
Purchased Mortgage Loan may be reduced to zero by Buyer if:

 

(i)                    a material breach of a representation, warranty or
covenant made by any Seller in this Agreement with respect to such Purchased
Mortgage Loan has occurred and is continuing;

 

(ii)                 except as set forth in clause (xv) below, such Purchased
Mortgage Loan is a Non-Performing Mortgage Loan;

 

(iii)              a First Payment Default occurs with respect to such Purchased
Mortgage Loan;

 

1

--------------------------------------------------------------------------------


 

(iv)             such Purchased Mortgage Loan has been released from the
possession of the Custodian under the Custodial Agreement (other than to a
Take-out Investor pursuant to a Bailee Letter) for a period in excess of ten
(10) calendar days;

 

(v)                such Purchased Mortgage Loan has been released from the
possession of the Custodian under the Custodial Agreement to a Take-out Investor
pursuant to a Bailee Letter for a period in excess of 45 calendar days;

 

(vi)             such Purchased Mortgage Loan has been subject to a Transaction
for a period of greater than (a) 90 days (unless the Mortgage Loan is an Aged
Loan or a Portfolio Second Lien Mortgage Loan) or (b) 180 days with respect to
each Aged Loan;

 

(vii)          such Purchased Mortgage Loan is a Wet-Ink Mortgage Loan for which
the Wet-Ink Mortgage File has not been delivered to the Custodian on or prior to
the eighth Business Day after the related Purchase Date;

 

(viii)       when the Purchase Price for such Purchased Mortgage Loan is added
to other Purchased Mortgage Loans, the aggregate Purchase Price of all Wet-Ink
Mortgage Loans that are Purchased Mortgage Loans exceeds (i) 40% of the Maximum
Aggregate Purchase Price for the first five Business Days and the last five
Business Days of each month or (ii) 30% of the Maximum Aggregate Purchase Price
for the remainder of the month;

 

(ix)               when added to other Purchased Mortgage Loans, the aggregate
Purchase Price of all Sub-Prime Mortgage Loans that are Purchased Mortgage Loans
exceeds $280 million dollars;

 

(x)                  when added to other Purchased Mortgage Loans, the aggregate
Purchase Price of all Second Lien Mortgage Loans and HELOCs that are Purchased
Mortgage Loans (other than Portfolio Second Lien Mortgage Loans) exceeds $60
million dollars;

 

(xi)               when added to other Purchased Mortgage Loans, the aggregate
Purchase Price of all Aged Loans that are Purchased Mortgage Loans exceeds $200
million dollars;

 

(xii)            when added to other Purchased Mortgage Loans, the aggregate
Purchase Price of all Reperforming Mortgage Loans exceeds $8 million dollars;

 

(xiii)         when added to other Purchased Mortgage Loans, the aggregate
Purchase Price of all Negative Amortizations Loans exceeds $4 million;

 

2

--------------------------------------------------------------------------------


 

(xiv)        when added to other Purchased Mortgage Loans, the aggregate
Purchase Price of all Portfolio Second Lien Mortgage Loans exceeds $150 million;

 

(xv)           when added to other Purchased Mortgage Loans, the aggregate
Purchase Price of all Delinquent Mortgage Loans exceeds $7.5 million; or

 

(xvi)        such Purchased Mortgage Loan is no longer acceptable for purchase
by Buyer (or an Affiliate thereof) under any of the flow purchase or conduit
programs for which Sellers then have been approved due to a Requirement of Law
relating to consumer credit laws or otherwise.”

 

1.2                                 ““Maximum Aggregate Purchase Price” means
FOUR HUNDRED MILLION DOLLARS ($400,000,000).”

 

1.3                                 ““Mortgage Loan” means any Sub-Prime
Mortgage Loan, Exception Mortgage Loan, Jumbo Mortgage Loan, Alt A Mortgage
Loan, Portfolio Second Lien Mortgage Loan, Delinquent Mortgage Loan,
Reperforming Mortgage Loan, HELOC or Conforming Mortgage Loan which is a
closed-end, fixed or floating-rate, first lien or Second Lien Mortgage Loan, on
a one-to-four-family residential mortgage evidenced by a promissory note and
secured by a mortgage, which satisfies the requirements set forth in the
Underwriting Guidelines and Section 13(b) hereof which Mortgage Loan the
Custodian has been instructed to hold pursuant to the Custodial Agreement;
provided, however, that, except as expressly approved in writing by Buyer,
Mortgage Loans shall not include any “high-LTV” loans (i.e., a mortgage loan
having a loan-to-value ratio in excess of 100% or in excess of such lower
percentage set forth in the Underwriting Guidelines or with respect to Second
Lien Mortgage Loans, a combined loan-to-value ratio, in excess of the lower of
(i) the percentage specified in the Underwriting Guidelines or (ii) 100%) or any
High Cost Mortgage Loans and; provided, further, that the origination date with
respect to such Mortgage Loan is no earlier than thirty (30) days prior to the
related Purchase Date.”

 

1.4                                 ““Par Percentage” in the case of Mortgage
Loans that are:

 

(a)                                  High Purchase Price Mortgage Loans, 100%;

 

(b)                                 Medium Purchase Price Mortgage Loans, 98%;

 

(c)                                  Low Purchase Price Mortgage Loans, 96%;

 

(d)                                 Portfolio Second Lien Mortgage Loans, 90%;

 

(e)                                  Delinquent Mortgage Loans; 85%; and

 

(f)                                    Exception Mortgage Loans, a percentage to
be determined by Buyer in its sole discretion.”

 

3

--------------------------------------------------------------------------------


 

1.5                                 “Pricing Rate” means LIBOR plus:

 

(A)                              in the case of Purchased Mortgage Loans that
are High Purchase Price Mortgage Loans:

 

(i)                                     0.70% with respect to Transactions the
subject of which are Conforming Mortgage Loans, Sub-Prime Mortgage Loans, Second
Lien Mortgage Loans, HELOCs, Jumbo Mortgage Loans or Alt-A Mortgage Loans (other
than Portfolio Second Lien Mortgage Loans, Aged Loans subject to a Transaction
greater than 120 days and Wet-Ink Mortgage Loans);

 

(ii)                                  0.75% with respect to Transactions the
subject of which are Aged Loans subject to a Transaction greater than 120 days;

 

(iii)                               0.80% with respect to Transactions the
subject of which are Wet-Ink Mortgage Loans;

 

(iv)                              0.90% with respect to Transactions the subject
of which are Reperforming Mortgage Loans;

 

(v)                                 0.95% with respect to Transactions the
subject of which are Portfolio Second Lien Mortgage Loans; and

 

(vi)                              1.00% with respect to Transactions the subject
of which are Delinquent Mortgage Loans; and

 

(b) in the case of Purchased Mortgage Loans that are Medium Purchase Price
Mortgage Loans:

 

(i)                                     0.60% with respect to Transactions the
subject of which are Conforming Mortgage Loans, Sub-Prime Mortgage Loans, Second
Lien Mortgage Loans, HELOCs, Jumbo Mortgage Loans or Alt-A Mortgage Loans (other
than Portfolio Second Lien Mortgage Loans, Aged Loans subject to a Transaction
greater than 120 days and Wet-Ink Mortgage Loans);

 

(ii)                                  0.65% with respect to Transactions the
subject of which are Aged Loans subject to a Transaction greater than 120 days;

 

(iii)                               0.75% with respect to Transactions the
subject of which are Wet-Ink Mortgage Loans;

 

(iv)                              0.80% with respect to Transactions the subject
of which are Reperforming Mortgage Loans;

 

(v)                                 0.95% with respect to Transactions the
subject of which are Portfolio Second Lien Mortgage Loans; and

 

(vi)                              1.00% with respect to Transactions the subject
of which are Delinquent Mortgage Loans; and

 

4

--------------------------------------------------------------------------------


 

(c) in the case of Purchased Mortgage Loans that are Low Purchase Price Mortgage
Loans:

 

(i)                                     0.50% with respect to Transactions the
subject of which are Conforming Mortgage Loans, Sub-Prime Mortgage Loans, Second
Lien Mortgage Loans, HELOCs, Jumbo Mortgage Loans or Alt-A Mortgage Loans (other
than Portfolio Second Lien Mortgage Loans, Aged Loans subject to a Transaction
greater than 120 days and Wet-Ink Mortgage Loans);

 

(ii)                                  0.55% with respect to Transactions the
subject of which are Aged Loans subject to a Transaction greater than 120 days;

 

(iii)                               0.70% with respect to Transactions the
subject of which are Wet-Ink Mortgage Loans;

 

(iv)                              0.70% with respect to Transactions the subject
of which are Reperforming Mortgage Loans;

 

(v)                                 0.95% with respect to Transactions the
subject of which are Portfolio Second Lien Mortgage Loans; and

 

(vi)                              1.00% with respect to Transactions the subject
of which are Delinquent Mortgage Loans.”

 

1.6                                 ““Purchase Price” means (i) on the Purchase
Date, the price at which each Purchased Mortgage Loan is transferred by a Seller
to Buyer, which shall not exceed:

 

(a) in the case of Purchased Mortgage Loans which are Conforming Mortgage Loans,
Alt-A Mortgage Loans, Second Lien Mortgage Loans, HELOCs, Jumbo Mortgage Loans,
Portfolio Second Lien Mortgage Loans or Delinquent Mortgage Loans, the lesser of
(1) the applicable Purchase Price Percentage for such Purchased Mortgage Loan
multiplied by the Market Value of such Purchased Mortgage Loan and (2) the
applicable Par Percentage for such Purchased Mortgage Loan multiplied by the
outstanding principal balance thereof as set forth on the related Mortgage Loan
Schedule; or

 

(b)  in the case of Purchased Mortgage Loans which are Sub-Prime Mortgage Loans,
the applicable Purchase Price Percentage for such Sub-Prime Mortgage Loan
multiplied by the lesser of (1) the outstanding principal balance thereof as set
forth on the related Mortgage Loan Schedule and (2) the Market Value of such
Sub-Prime Mortgage Loan; or

 

(ii) after the applicable Purchase Date, except where Buyer and the Sellers
agree otherwise, such price decreased by the amount of any cash transferred by
the Sellers to Buyer pursuant to Section 6(c) hereof or applied to reduce the
Sellers’ obligations under clause (ii) of Section 4(b) hereof.”

 

5

--------------------------------------------------------------------------------


 

1.7                                 ““Purchase Price Percentage” means:

 

(a)                                  in the case of Mortgage Loans, that are
High Purchase Price Mortgage Loans, the following percentage, as applicable:

 

(i)                                     99% with respect to Purchased Mortgage
Loans that are first lien Conforming Mortgage Loans, Jumbo Mortgage Loans or Alt
A Mortgage Loans;

 

(ii)                                  98% with respect to Purchased Mortgage
Loans that are Sub-Prime Mortgage Loans;

 

(iii)                               95% with respect to Purchased Mortgage Loans
that are Second Lien Mortgage Loans or HELOCs (other than Portfolio Second Lien
Mortgage Loans);

 

(iv)                              90% with respect to Purchased Mortgage Loans
that are Portfolio Second Lien Mortgage Loans;

 

(v)                                 85% with respect to Purchased Mortgage Loans
that are Delinquent Mortgage Loans; and

 

(vi)                              with respect to Transactions the subject of
which are Exception Mortgage Loans, a percentage to be determined by Buyer in
its sole discretion; and

 

(b) in the case of Mortgage Loans that are Medium Purchase Price Mortgage Loans,
the following percentage, as applicable:

 

(i)                                     97% with respect to Purchased Mortgage
Loans that are first lien Conforming Mortgage Loans, Jumbo Mortgage Loans or Alt
A Mortgage Loans;

 

(ii)                                  96% with respect to Purchased Mortgage
Loans that are Sub-Prime Mortgage Loans;

 

(iii)                               93% with respect to Purchased Mortgage Loans
that are Second Lien Mortgage Loans or HELOCs (other than Portfolio Second Lien
Mortgage Loans); and

 

(iv)                              90% with respect to Purchased Mortgage Loans
that are Portfolio Second Lien Mortgage Loans;

 

(v)                                 85% with respect to Purchased Mortgage Loans
that are Delinquent Mortgage Loans; and

 

(vi)                              with respect to Transactions the subject of
which are Exception Mortgage Loans, a percentage to be determined by Buyer in
its sole discretion; and

 

6

--------------------------------------------------------------------------------


 

(c) in the case of Mortgage Loans that are Low Purchase Price Mortgage Loans,
the following percentage, as applicable:

 

(i)                                     95% with respect to Purchased Mortgage
Loans that are first lien Conforming Mortgage Loans, Jumbo Mortgage Loans or Alt
A Mortgage Loans;

 

(ii)                                  94% with respect to Purchased Mortgage
Loans that are Sub-Prime Mortgage Loans;

 

(iii)                               91% with respect to Purchased Mortgage Loans
that are Second Lien Mortgage Loans or HELOCs (other than Portfolio Second Lien
Mortgage Loans);

 

(iv)                              90% with respect to Purchased Mortgage Loans
that are Portfolio Second Lien Mortgage Loans;

 

(v)                                 85% with respect to Purchased Mortgage Loans
that are Delinquent Mortgage Loans; and

 

(vi)                              with respect to Transactions the subject of
which are Exception Mortgage Loans, a percentage to be determined by Buyer in
its sole discretion.”

 

1.8                                 ““Repurchase Date” means the earlier of
(i) the Termination Date, (ii) the date set forth in the applicable Purchase
Confirmation which shall be no later than 180 days following the date on which
the Purchased Assets are transferred by a Seller to the Buyer, (iii) the date
determined by application of Section 16 hereof or (iv) the date identified to
Buyer by a Seller as the date that the related Mortgage Loan is to be sold
pursuant to a Take-out Commitment. Notwithstanding the foregoing, with respect
to any Portfolio Second Lien Mortgage Loan, the date specified pursuant to
clause (ii) above may be later than such 180 days so long as such date is not
later than the date set forth in clause (a) of the definition of “Termination
Date”.”

 

1.9                                 ““Termination Date” means the earlier of
(a) April 23, 2007 or (b) the date of the occurrence of an Event of Default.”

 

(b)                                 Section 2 of the Repurchase Agreement is
hereby amended by adding the following definitions:

 

1.10                           ““Delinquent Mortgage Loan” means any Mortgage
Loan (i) for which any payment of principal or interest is more than thirty (30)
days and less than ninety (90) days past due.”

 

1.11                           ““Portfolio Second Lien Mortgage Loan” means any
Second Lien Mortgage Loan (i) that is designated as such on the related Mortgage
Loan Schedule by the related Seller, (ii) that is not a Delinquent Mortgage Loan
at the time it becomes a Purchased

 

7

--------------------------------------------------------------------------------


 

Mortgage Loan, and (iii) does not become 60 days or more delinquent while such
Mortgage Loan is a Purchased Mortgage Loan.”

 

SECTION 2.                                Conditions Precedent. This Amendment
shall become effective on April 27, 2006 (the “Amendment Effective Date”),
subject to the satisfaction of the following conditions precedent:


 

2.1                                 Delivered Documents. On the Amendment
Effective Date, the Buyer shall have received the following documents, each of
which shall be satisfactory to the Buyer in form and substance:

 


(A)                                  THIS AMENDMENT, EXECUTED AND DELIVERED BY A
DULY AUTHORIZED OFFICER OF THE BUYER AND SELLERS;


 


(B)                                 SUCH OTHER DOCUMENTS AS THE BUYER OR COUNSEL
TO THE BUYER MAY REASONABLY REQUEST.


 


SECTION 3.                                REPRESENTATIONS AND WARRANTIES. EACH
OF THE SELLERS HEREBY REPRESENTS AND WARRANTS TO THE BUYER THAT THEY ARE IN
COMPLIANCE WITH ALL THE TERMS AND PROVISIONS SET FORTH IN THE REPURCHASE
AGREEMENT ON THEIR PART TO BE OBSERVED OR PERFORMED, AND THAT NO EVENT OF
DEFAULT HAS OCCURRED OR IS CONTINUING, AND HEREBY CONFIRM AND REAFFIRM THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 13 OF THE EXISTING
REPURCHASE AGREEMENT.


 


SECTION 4.                                LIMITED EFFECT. EXCEPT AS EXPRESSLY
AMENDED AND MODIFIED BY THIS AMENDMENT, THE REPURCHASE AGREEMENT SHALL CONTINUE
TO BE, AND SHALL REMAIN, IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS.


 


SECTION 5.                                COUNTERPARTS. THIS AMENDMENT MAY BE
EXECUTED BY EACH OF THE PARTIES HERETO ON ANY NUMBER OF SEPARATE COUNTERPARTS,
EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 6.                                  GOVERNING LAW. THIS AMENDMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.


 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

Buyer:

CREDIT SUISSE FIRST BOSTON

 

MORTGAGE CAPITAL LLC,

 

as Buyer

 

 

 

 

 

By:

/s/ Bruce S. Kaiserman

 

 

Name: Bruce S. Kaiserman

 

 

Title: Vice President

 

 

 

 

 

 

Seller:

FIELDSTONE MORTGAGE COMPANY,

 

as Seller

 

 

 

 

 

By:

/s/ Mark C. Krebs

 

 

Name: Mark C. Krebs

 

 

Title: Sr. Vice President & Treasurer

 

 

 

 

 

 

Seller:

FIELDSTONE INVESTMENT
CORPORATION,

 

as Seller

 

 

 

 

 

By:

/s/ Mark C. Krebs

 

 

Name: Mark C. Krebs

 

 

Title: Sr. Vice President & Treasurer

 

--------------------------------------------------------------------------------

 